Citation Nr: 1204429	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  03-28 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to retroactive induction for re-entry into a vocational rehabilitation training program under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to June 1978 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2004 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.



FINDINGS OF FACT

1.  In February 2003 the Veteran filed a claim for vocational rehabilitation training (VA Form 28-1900).

2.  In February 2004 the issue of current feasibility was deferred pending an individualized extended evaluation plan.

3.  In March 2004 VA informed the Veteran that his entitlement to training services would commence at the beginning date for the Spring 2004 semester at Consumnes River College.  



CONCLUSION OF LAW

The criteria for retroactive induction for re-entry into a vocational rehabilitation training program under Chapter 31 of Title 38 of the United States Code are not met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.57, 21.282 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In Manning v. Principi, 16 Vet. App. 534, 542 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue on appeal.

The Veteran testified in February 2011 that about six years previously he had been approved for Vocational Rehabilitation and Employment (VR&E) benefits to attend Consumnes River College.  He stated that he had enrolled in the Spring of 2004 but then did not receive any VR&E payments.  The Veteran reported that when he went to see the VR&E person, he was told that they could not find his file.  The Veteran asserts that the VA VR&E person had never submitted the Veteran's paperwork because he had not been able to find the Veteran's file.  The Veteran stated that he had already paid and gone to school and that the VR&E person told him that he should go ahead and start the educational program.

The Veteran has had a 60 percent rating or higher combined service-connected disability since November 1993.  He has had a total rating based on individual unemployability in effect since March 1997.

The record reveals that the Veteran was first found to be entitled to VR&E services in January 1996.  His VR&E services were discontinued in January 1997 when the Veteran did not maintain contact with his case manager.  The Veteran reapplied for VR&E services in February 1998.  His program was again discontinued in April  1999 because vocational rehabilitation was determined to be infeasible due to the Veteran's medical condition.

In February 2003 the Veteran applied for VR&E services for the third time.  The Veteran's case was referred to a VA contract counselor for re-evaluation in April 2003 and returned completed in June 2003.  Because of the Veteran's history of difficulty in training and because of the severity of his disabilities, it was deemed necessary that the Veteran be placed in an individualized extended evaluation plan (IEEP).  The Veteran's file was returned to the VA contract counselor for amended plan development in September 2003.  

The VA contract counselor provided a February 2004 memorandum regarding the Veteran's request for retroactive induction.  The contract counselor recommended that the Veteran be provided retroactive induction of VR&E services beginning June 23, 2003.  The counselor noted that the period for which retroactive induction was requested was within the Veteran's basic period of eligibility and that the Veteran was entitled to disability compensation during the period for which retroactive induction was requested.  The counselor further stated that the Veteran cooperated fully in completing the initial evaluation and the development of the rehabilitation plan.  He further noted that an extended evaluation was not authorized to determine the reasonable feasibility of a vocational goal.

Contrary to the contract counselor's statement, the claims file confirms that in February 2004 an extended evaluation had been authorized to determine the reasonable feasibility of a vocational goal.  The Veteran was provided an individualized extended evaluation plan (IEEP).

In a March 2004 letter VA informed the Veteran that he was entitled to VR&E benefits beginning in the Spring of 2004.  The record indicates that the Veteran refused to sign the necessary paperwork to obtain these benefits because it did not authorize him to receive retroactive VR&E benefits for 2003.

Title 38 U.S.C.A. Chapter 31 provides for vocational rehabilitation for veterans with service-connected disabilities.  Implementing regulations pertinent to eligibility criteria and administrative procedures are found at 38 C.F.R. Part 21.  The basic eligibility criteria are that the veteran must have a service-connected disability of 20 percent or more (or less than 20 percent in some circumstances); the veteran must be in need of rehabilitation to overcome an employment handicap; and an individual written plan must be developed by VA and the veteran describing the goals of the program and the means through which the goals will be achieved.  38 C.F.R. §§ 21.1, 21.40, 21.80, 21.84 (2010).  

Under 38 C.F.R. § 21.282(c), a veteran may be inducted into a vocational rehabilitation program retroactively when all of a number of conditions are met.  One of the conditions for an award of retroactive benefits is that a period of extended evaluation is not needed to be able to determine the reasonable feasibility of a vocational goal.  In this case a period of extended evaluation was needed to determine the reasonable feasibility of a vocational goal.  Accordingly, retroactive re-entry in the VR&E program was precluded.  38 C.F.R. § 21.282 (c)(7).  (The Board notes that § 21.282 was amended, effective February 19, 2010; however, the changes to the regulation applicable to the Veteran's case are not substantive and are not material to the adjudication of this appeal.  See 75 Fed. Reg. 3163 (2010)).

The Board here observes that the Veteran has not provided any evidence showing that VA's decision to place him under a period of extended evaluation to determine the reasonable feasibility of his vocational goals was unreasonable or unwarranted.  As noted above the Veteran was twice before placed in a VR&E program and each time the program had been interrupted due to the Veteran or his health.

In light of the facts set forth above, the Board concludes that the Veteran is not entitled to retroactive vocational rehabilitation training benefits.  The Board has considered the Veteran's assertions that VA personnel had verbally informed him that he was entitled to retroactive benefits and that he would receive retroactive benefits.  In this regard, the Board notes that there is no option to provide equitable relief based on his reliance on any misinformation provided by a VA employee.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (holding that payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to stop the government from denying benefits).

In short, there is no legal basis for entitlement to the benefits sought in this appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is obligated to decide cases based on the applicable law and evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).


ORDER

Entitlement to retroactive induction for re-entry into a vocational rehabilitation training program under Chapter 31 of Title 38 of the United States Code is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


